Title: Abigail Adams to Lewis D. Ward, [before 17 March 1788]
From: Adams, Abigail
To: Ward, Lewis D.


        
          [ante 17 March 1788]
          Sir
        
        Mr Adams being absent upon publick Buisness in Holland when your Letter came to Hand I take the Liberty of replying to it, as I know he will be so much hurried for time when he returns as to be unable to attend to private matters, but I can answer for him, and am sure that he harbours no resentment against mrs Ward but wishes both of you success in Life & will rejoice to find that you are in Buisness. as to any intelligence respecting Mrs Wards Mother or family we are totally Ignorant about them not having heard a word respecting them Since we came to Europe, but as we expect Soon to return, if Mrs Ward wishes to write to them & will forward a Letter in the course of 8 Days it shall be carefully conveyd to them
        I am sorry to hear that mrs Ward has been so ill & sincerly wish her a restoration to Health
      